 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No. 530,Laborers'International Unionof North America,AFL-CIO (Cape ConstructionCompany,Inc.)andGordonShope.Case9-CB-1571August 21, 1969DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSOn April 22, 1969, Trial Examiner James V.Constantine issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices,andrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this proceeding, and herebyadopts the Trial Examiner's findings, conclusions,and recommendations, as herein modified.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended,theNational LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodified herein, and hereby orders that Respondent,LocalUnionNo. 530,Laborers'InternationalUnion of North America,AFL-CIO,Zanesville,Ohio, its officers,agents, and representatives shalltake the action set forth in the Trial Examiner'sRecommended Order,as so modified:SubstituteforparagraphloftheTrialExaminer'sRecommended Order the following:"Cease and desist from causing or attempting tocauseCapeConstructionCompany,Inc.,todischargeorotherwisediscriminateagainstemployees in violation of Section 8(a)(3) of theAct."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Trial Examiner: This is anunfair labor practice case brought against Local UnionNo. 530, as Respondent, pursuant to Section 10(b) of theNational LaborRelationsAct, herein called the Act. 29U.S.C. 160(b). It was commenced by a complaint issuedon January 21, 1969, by the General Counsel of theNational Labor Relations Board, through the RegionalDirector for the Ninth Region (Cincinnati, Ohio). Thatcomplaint is based on a charge filed on November 27,1968, by Gordon Shope, the Charging Party.In essence the complaint alleges that Respondent hascommitted unfair labor practices prohibited by Section8(b)(2), and that such activity affects commerce within themeaning of Section 2(6) and (7), of the Act. Respondenthas answered admitting some facts set forth in thecomplaint but denying that it committed any unfair laborpractices.Pursuant to due notice this case came on to be heard,and was tried before me, on March 6, 1969, at Zanesville,Ohio. All parties were represented at and participated inthe trial, and were granted full opportunity to adduceevidence, examine and cross-examine witnesses, submitbriefs, and argue orally. Briefs have been received fromthe General Counsel and the Respondent.Upon the entire record in this case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.AS TO JURISDICTIONCape Construction Company, Inc., herein called theEmployer, aWyoming corporation, is engaged in thebusiness of constructing cross-country pipelines. Althoughitsprincipalplaceofbusiness is located in CapeGirardeau,Missouri, it constructs pipelines at variouslocations throughout the United States. During the yearpreceding January 21, 1969, when the complaint issued,the Employer performed work valued in excess of $50,000inmore than one State. I find that the Employer is anemployer as defined in Section 2(2), and is engaged incommerce within the meaning of Section 2(6) and (7), ofthe Act, and that it will effectuate the purposes of the Actto assert jurisdiction herein.11.THE LABORORGANIZATION INVOLVEDLocal Union No. 530, Laborers'InternationalUnion ofNorth America, AFL-CIO,hereincalled Local 530, is alabororganizationas defined in Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESThe issues in this case are:1.Whether the Employer became a party to a contractwith Respondent whereby the Employer was required tohire employees through referrals by Respondent.2.Whether Respondent caused or attempted to causetheEmployer to discharge employee Gordon Shopebecause of his lack of membership in Respondent duringthe 7-day period when Shope, under Sections 8(a)(3) and8(f)of the Act, was free not to belong to a labororganization.In 1968 the Employer obtained a contract to constructa 26-inch cross-country pipeline from near Columbus,Ohio, for a distance of about 250miles.On May 1, 1968,'a prejob conference was held at the Holiday Inn East in,Columbus,Ohio.Representativesofseveralunionsattended this conference, including one or more personsfrom the Laborers' International, Local 530, Local 809,Local 423, Local 521, Local 534, Local 704, Local 523,'Alldatesmentionedhereafter refer to 1968 except where otherwisenoted.178 NLRB No.23 LOCAL UNION530, LABORERS'163and Local 123, all being Ohio locals. Also attending wererepresentatives of the Employer andof J. L.Cox & Sons,Inc.,another contractor engaged to work on the sameproject.At this conference the parties discussed several mattersrelatingtothejobandalsothequestionofcollective-bargaining agreements.Itdeveloped at thisdiscussion that the Employer was signatory to "themainlinepipelineagreement."Thisisacollective-bargaining agreement between Mainline PipelineContractors and Laborers' International Union of NorthAmerica.SeeRespondent'sExhibit1.The partiesthereupon agreed that the terms of said mainline pipelineagreement"would be enforced on this particular job,"that it "would control the assignment of laborers on thisparticular project in all cases," and that the project wouldbe governed by the terms of said agreement.Amongotherthings,saidcollective-bargainingagreement contains the following pertinent provisions:(a) In article II(A) the signatory employers recognizesaid Laborers'International as the exclusive representativeofallemployeesofthecontractorsengaged inconstructing"transportationmainlinepipelineandunderground cable work coming within the jurisdiction of[said] Union"for the purpose of collective bargaining.(b) By article II(E) all employees other than"key men"shall be hired in the following manner:Where the International Union notifies[the contractor]that in a given area, an exclusive referral system exists,theEmployer agrees to use that exclusive referralprocedure as the initial source for securing qualifiedapplicants,exceptkeymen.Qualifiedapplicantsrequired by Employer at the start of the job must bereferred by a Local within 48 hours of the receipt of theEmployer's request; those required by Employer after ajob has started must be referred by a local referralofficewithin 24 hours of the receipt of Employer'srequest.If the local referral office fails to comply withthiscondition,Employermay secure qualifiedapplicants from any other source, in which event theEmployer shall immediately furnish to the Union a listof the names, addresses,and social security numbers ofthe men so employed(c)ArticleII(F)provides for a nondiscriminatoryapplication of any "exclusive referral system"utilizedpursuant to the contract.A "keyman" is a"specialized person who has aspecialized training in his particular type of work,"according toDrexelJ.Thrash,Special InternationalRepresentativeof Laborers'International.Further, it was agreed at this conference that the unionsteward would be a working steward,that such stewardwould check laborers on the job to be sure that they wereaffiliatedwith a local of Laborers'International,and thathe would attempt to adjust any grievances of laborers onthe job.Cape Construction was also told at the same timeto contact Local 530 if a "problem" arose on the job, andthat the man with whom Cape should communicate wasBohdan Bednarczuk, the business managerof Local 530.Bednarczuk told Union Steward Bickford to police theforegoingcollective-bargainingagreement.AndBednarczuk'spredecessor in office,Rittenour,instructedBickford"tomake sure that the union and the contractorwould hire through the union."However, I find thatBickford at no time informed Bednarczuk that Shope wasworking on the job without being referred by the unionhall ofLocal 530.At the above prejobconferenceCape ConstructionCompany and the Unionspresent agreed that since Local530 had beenselectedto "policethis entireproject" andhad ahiringhall,contractorsneeding laborers wouldobtain themby contactingBohdan Bednarczuk, thebusiness managerof Local530, and advisinghim of thenumber of employeesrequired.In those instances wherethe pipelinetraversedthe areawhere otherunions hadgeographical jurisdiction,Bednarczukwould contact theunioninvolved and obtain from it thenumber of laborersrequisitionedby the contractor.Finally,atthisconferenceLocal 530 told CapeConstruction Company thatthe former would designateone ofthe laborers on theproject asjob steward torepresentthat Union on the job. Among otherthings itwould be the job steward'sresponsibility to obtain thename, address,and socialsecuritynumberof each laboreron the project and, after the eighth day, torequestnonmembersto join the Union. ArticleII(B)of thecontractin evidence as Respondent'sExhibit 1 providesthat employeescovered byitshallbecome and remainmembers afterthe eighthday followingtheir hire or theeffective date ofthe agreement,whichever is later.In late Juneor early July, Shope's son-in-law, SamuelRexroad,amember ofLocal 83 of the Laborers, washiredas a laborerby Foreman Hogue "off the bank,"i.e.,without being referred to the Employer by Local 530.About 2weeksbefore thisRexroadasked Union StewardBickford aboutobtaininga job on the project. Bickfordreplied thathe was supposed to get his hands from theunion hall but he was having trouble getting hands tocome to the project. Shortly afterRexroadwas hiredBickford asked Rexroad if the latter hada union bookand, upon receiving an affirmativereply,briefly examinedit.Not long before August9Rexroad learned that alaborer named Mike on the tie-increwwas resigning toresume his highschooleducation.This causedRexroad onAugust 11 toask Foreman Hogue whether Hogue hadobtaineda replacementforMike. WhenHogue replied inthenegative,Rexroadsuggested thatHogue considerhiringShope. Rexroad didnot suggestto Shope that thelatter obtaina referralfrom the hiringhall of Local 530simplybecausetheCompanyhad been"hiring off thebankrightalong."After briefdiscussionHogue toldRexroad to have Shope at thejobsite the next morning,August 12, and that Shopewould then be "signed up."Rexroad then brought ShopetoHogue on the morning ofAugust 12 and Shopewas then hiredby Hogue.Not long after August 12RexroadaskedUnionSteward Bickford why Bickfordrefused to"signup[Shope] forthe union."Bickford replied thathe could notdo thisinasmuch as Bickford had men loafing in theunion halland that he, Bickford, had toget such men outto the job first.Later that weekRexroad overheard Foreman HoguetellShopethatHoguehad toletShope go;that Hoguehated to do this because Shopewas a good worker; andthat Hogue had no choice but to "puta man on from aunion hall."A few days following Shope's discharge,Rexroad askedUnion Steward Bickford if Bickford had notified theCompany that Bickfordwas unableto supplylaborersabout the time that Shope washired. Bickford replied thathe did not have to notify the Company "ahead of time"and that itmade no difference now because"we have menloafing and will just bring them in." 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDCapeConstruction's tie-in foreman on the aboveproject was Louis R Hogue, who in August 1968, wasstationed at Columbus, Ohio The project involved layinga 26-inch p'pe for about 250 miles As such foreman,Hogue was invested with authority to hire and fireemployees on his crew About August 9, a Friday, Hogueneeded laborers because one or two of those working forhim had quit As a result Hogue asked Bickford, the jobsteward of Local 530 on the project, for one or twolaborersYet none showed up on the following Monday,August 12 Consequently Hogue hired Gordon Shope as alaborer on the tie-in crew on August 12 However, Hogueknew shortly before August 12 that Bickford was notsupplying him with laborers and thus agreed with Shope'ssornm-law on August I 1 to hire Shope, as narrated belowShope showed up at the project on Monday, August 12,seekingemployment as a laborer because SamuelRexroad,hisson in-law,anemployeeofCapeConstructionCompany, and a member of anotherLaborers local, had told him that Hogue was hiringlaborersRexroad had obtained this information fromHoguewho had answered affirmativelyRexroad'squestion as to whether Hogue needed laborersAbout August 14 Job Steward Bickford of Local 530happened to be near Shope on the project Shopeapproached him and sought to buy a union "book" fromBickford because Shope was working on the projectReplying that Shope had not been hired through theUnion, that Cape Construction Company had not notifiedBickford that it was going to hire "in that manner," andthat Bickford had men in the Union with books, Bickfordrefused to sell a book to Shope Another laborer present,Woodman then sought to persuade Bickford to sell a"book" to Shope, but Bickford refused because Shope hadnot been hired 'by the union" Then Bickford said toShope that Shope could work the next day, Thursday,"and that will be it " Bickford's account of this occasionis substantially different, but I do not credit him on thisaspectof the caseHowever,Bickfordadmits thatWoodman asked him why Shope could not buy a bookBickford also testified that he spoke to Shope a fewmoments before the above conversation I do not creditBickford on this, not only because of his demeanor butalso because he could not recall any of the contents ofanother conversation he claims he had with Shope thenext day (See tr p 64 )On Wednesday, August 14, Union Steward CharlesBickford informed Foreman Hogue that Shope did nothave a union card and, therefore, Shope would have to bereplacedAnd on August 15 Bickford proffered employeeRichard Roan, a member of the Employer's fence crewon the project, and who had a union card, to take Shope'splace I do not credit Bickford's testimony to the extentthat it varies with the findings in this paragraphShope worked on Thursday, August 15 However, whenhe reported to work on Friday, August 16, Shope foundthat he had been replaced by another man At about thesame time Foreman Hogue told Shope that he, Hogue,had to let Shope go "due to the union," but hated to doso, and that Shope would be replaced by a man from thefence crewHogue explained that he took this actionbecause Union Steward Charles Bickford had mentionedthat Shope did not have a union card, and Hogue alsotold Shope to "get straight" with Bickford (Hogue alsotestified that he thought Shope thereafter was transferredto the Employer's "dope gang," but I find that he was notsotransferred )However, since Shope had alreadyappeared on the job Hoeue permitted Shope to work therefor the remainder of the day Shope finishea the dayworking on the project, but he never reported back to saidjobHogue then reported his actions to his superintendent,telling the latter that Bickford insisted on laying off orreplacing Shope because Shope had no union cardOn prior occasions Hogue was compelled to hirelaborers for this project from the street or "off the bank,"ie , they were not referred to him b5 Local 530, becauseLocal 530 had not honored his requests to have laborerssent to him when he needed them Such requests weretransmitted throughUnion Steward Charles BickfordRespondent's contrary evidence is not creditedIn addition to settling grievances, Union Job StewardBickford checked the laborers on the crews to ascertainwhether they belonged to the Union He also asked Hoguefor a list of names of those laborers working on suchcrews In fact, Hogue always dealt with Bickford as therepresentative of the Union, and neither knew nor dealtwith Business Manager Bednarczuk on any matters ThusHogue always asked Job Steward Bickford for menwhenever Hogue needed laborers on the project However,on one or two occasions when Bickford did not come towork,Hogue asked his superior, the superintendent, tocall the union hall for laborers needed on Hogue's crewConcluding Findings and DiscussionThe first question is whether a contract existed betweenCape Construction Company and Local 530 1 find thatthe parties orally agreed to be bound by the mainlinepipeline contract between Laborers' International Unionand the Pipe Line Contractors Association (Resp Exh 1),and that such oral agreement is legally effective to makesuchdocument operative as a collective-bargainingcontract between Cape Construction Company and Local530And I further find that said collective-bargainingagreement contains a valid clause requiring the Employerto obtain laborers exclusively from the referral office ofLocal 530 unless said Local 530 fails to supply themwithin 24 hours of the Employer's request therefor SeeArticle II(E)A contract providing that an employer party theretomust obtain his employees exclusively by referral from theunion party thereto, and that such employer may not hirefrom other sources until the union fails to refer employeeswithin a reasonable time, has been upheld by the SupremeCourtCitation of authority would be supererogatorySuch contract is valid on its face if it obligates the unionto administer said referral system in a nondiscriminatorymanner without regard to an applicant's membership ornonmembership in the unionLocal357 vN L R B365U S 667 I find that the contract involved in thisproceeding contains such safeguards and, therefore, thetextthereof (SeeArticleII(F))complieswith legalrequirementsSeeShears Pharmacy Inc137NLRB451, 453Further, I find that the collective-bargaining contractbetweenCape Construction Company and Local 530(Resp's Exh 1) does not offend the Act notwithstandingthat said contract (1) compels employees to acquire andmaintain membership in the Union "commencing on the8th day following the beginning of such employment orthe effective date of the agreement, whichever is later"(artII(B)), and (2) no evidence was introduced at thehearing that the Union enjoyed majority status when thecontract became effective This is because I find that CapeConstruction Company is an employer engaged primarily LOCAL UNION530, LABORERS'165in the building and construction industry, that the laborersithiredwere engaged in the building and constructionindustry, that the agreement covered such laborers, andthat Local 530 is a labor organization of which buildingandconstructionemployeesaremembers. In thisconnection I find that the laying of pipe on the projectinvolved constitutes work embraced by the designation"building and construction."Hence I find that the majority status of Local 530 neednot be established affirmatively prior to the making ofsaid agreement. See Section 8(f)(l) of the Act. It follows,and I find, that such agreement may require unionmembership as a condition of employment after theseventh day following the beginning of such employmentor the effective date of the agreement, whichever is later.See Section 8(f)(2) of the Act.Since the contract is valid on its face, the Employerwas required to obtain its laborers by referral from Local530 unless the Union failed to supply them within 24hours of any request for such by the Employer; and Local530 could lawfully demand dismissal of employees not soreferredN L R.B v. Operating Engineers,323 F.2d 545(C.A. 9). However, I find that Local 530 did not byAugust 12 honor Foreman Hogue's request of August 9for a laborer; and I further find that Hogue was justified,and did not breach the contract, in hiring Shope onAugust 12 by reason of the failure of Local 530 to refer alaborer to the Employer within 24 hours after Hogue'srequest.Hence I find that Local 530 could not lawfullydemand the dismissal of Shope on the ground he was notreferred to the Employer by Local 530. And Hogue wasjustified inmaking his requests to Steward Bickfordbecause of past practices. The question now is whetherLocal 530 caused or attempted to cause the Employer todischarge Shope in violation of Section 8(a)(3) of the ActIt is my opinion, and I find, that Local 530 attemptedto cause, and did cause, Cape Construction Company todischarge Shope contrary to the prohibitions of Section8(a)(3)of the Act, that thereby Cape ConstructionCompany unlawfully discriminated against Shope, andthat such conduct by Local 530 is forbidden by Section8(b)(2) of the Act. Cf.Local 120, Laborers,174 NLRBNo 150, fn. 1. This ultimate finding is based on the entirerecord and the findings, which follow, to the effect thatUnion Steward Bickford attempted to cause, and didcause, Hogue to discharge Shope, and that Local 530 maybe held responsible for Bickford's foregoing conduct.In the first place I credit the General Counsel'stestimony that (1) on August 14 Bickford told Shope thatShope was not hired through the Union, and that Shopetherefore could work only the next day and "that will beit,"and (2) on the same day Bickford told ForemanHogue that Shope did not have a union card and Shopewould have to be replaced, and also tendered employeeRoan to replace Shope. Cf.Local No. 444, Iron Workers,174 NLRB No. 164, 1 do not credit Bickford's testimonyinconsistent with these findings.Secondly, I find that Bickford's duties as union stewardwere such that it was within the apparent, if not actual,scope of his authority as such to demand the discharge oflaborers who neither were referred by the Union nor wereunion members. This finding emerges from the fact, whichIfind, that Bickford was empowered by Local 530 topolice the collective-bargaining agreement on such mattersas ascertaining whether laborers on the job belonged totheUnion, and also to process grievances for laborersclaiming to be aggrieved on the project.No contrary finding is dictated by the fact, which Ifind, that Bickford was a working steward. For it is notthe nature of his work for the Employer which determineswhether the Union is responsible for his actions inpolicing the contract. Rather, the test is whether he wasinvested with actual or apparent authority to act on behalfof the Union concerning matters arising under thecontract.Nor is a different result required because UnionOfficial Bednarczuk never was informed of Shope's hiringor discharge. This is because I have found that it waswithin Bickford's sphere to police the contract and that aspart of such authority he was empowered to demand thatthe Employer discharge persons whomBickford believed-whether rightly or wrongly-to have been improperlyhired.Hence Bednarczuk's lack of knowledge is not fatalto the General Counsel's case.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forthin section III,above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening andobstructing the free flow of commerce.V. THE REMEDYAs Respondent has been found to have engaged incertain unfair labor practices, I shall recommend that itcease and desist therefrom and that it take specificaffirmativeaction,assetforthbelow,designed toeffectuate the policies of the ActItwillbe further recommended that Local 530withdrawoppositiontotheimmediateandfullreinstatementby the Employer of Gordon Shope to hisformer position or one substantially equivalent thereto,and that Local 530 make Shope whole for any loss ofearningssufferedby his discriminatory discharge bypaying to him a sum of money forsuch loss. Said sumshall be equal to suchearningsas he would have earned aswages from the date of his discharge by CapeConstruction Company to the date Respondent notifiesthe Employer that it has no objection to the employmentof Shope, less his net earnings during such period Anybackpay shall be computed on a quarterly basis in themannerprescribed inFW Woolworth Company,90NLRB 289, with interest thereon at 6 percent per annumpursuant to the formula adopted inIsisPlumbing &Heating Co.,138 NLRB 716.Respondent's conduct does not demonstrategeneralhostility to the Act. Accordingly, I find that a narroworder is warranted limited to enjoining Local 530 fromrepeating the activities found herein to contravene the Act.Upon the basis of the foregoingfindingsof fact, andupon the entire record in this case, I make the following.CONCLUSIONS OF LAW1.Local 530 is a labor organization within themeaningof Sections 2(5) and 8(b) of the Act.2.Cape Construction Companyis anemployerengagedin commerceas defined in Section 2(6) and (7) of the Act.3.By attempting to causeand causingthe Employer,Cape Construction Company,todiscriminateagainstGordon Shope, an employee thereof, in violation ofSection 8(a)(3) of the Act, Local 530 has engaged in 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practices within the meaning of Section8(b)(2) of the Act.4.The above-described unfair laborpracticesare unfairlabor practices affecting commercewithinthe meaning ofSection 2(6) and(7) of the ActRECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law and the entire record in this-case, Irecommend that the Board issue an Order directing thatLocal530and its officers, agents, representatives,successors, and assigns, shall:1.Cease and desist from causing or attempting to causeCapeConstructionCompany, Inc., to discharge orotherwise discriminate against Gordon Shope because ofnonmembership in a labor organization or because he hasnot been referred by Local 530, or to discriminate againstany other employee of Cape because of nonmembership ina labor organization.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) NotifyCapeConstructionCompany, Inc., inwriting, and furnish Shope with a copy thereof, that it hasno objection to the employment of Gordon Shope and tohis immediate and full reinstatement to his former orsubstantially equivalent position.(b)Make whole Gordon Shope for any loss of pay hemay have suffered by reason of the discrimination againsthim, in the manner set forth in the section herein entitled"The Remedy." (Since the record discloses that GordonShope is a father-in-law, he is of an age warranting thatthe usual provision about notifying a person in the ArmedForces about reinstatement will be omitted.)(c)Post at the business offices and meeting halls ofLocal530 copies of the attached notice marked"Appendix."' Copies of said notice, on forms provided bytheRegionalDirector for Region 9, after being dulysigned by an authorized representative of Respondent,shall be posted by Respondent immediately upon receiptthereof, and shall be maintained by it for 60 consecutive'If this Recommended Order is adopted by the Board, the words "aDecision and Order"shall be substituted for the words"the RecommendedOrder of a Trial Examiner"in the notice if the Board's Order is enforcedby a decree of a United States Court of Appeals,the notice shall befurther amended by substituting the words"a Decree of the United StatesCourt of Appeals Enforcing an Order" for the words"aDecision andOrder."'if this Recommended Order is adopted by the Board this provision shallbe modified to read"Notify said Regional Director,in writing,within 10days from the date of this Order,what steps Respondent has taken tocomply herewith "days thereafter, in conspicuous places, including all placeswherenoticestomembers are customarily posted.Reasonable steps shall be taken by such Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 9, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.'DatedByNOTICE TO ALL MEMBERS OF LOCAL UNION No. 530,LABORERS INTERNATIONAL UNION OF NORTH AMERICAAFL-CIOPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause CapeConstruction Company, Inc., to discharge or otherwisediscriminateagainstGordonShopebecauseofnonmembership in a labor organization or because hehas not been referred by us, or to discriminate againstany other employee of Cape because of nonmembershipin a labor organization.WE WILL notify, in writing, Cape ConstructionCompany, Inc., that we have no objection to theemployment of Gordon Shope and to his immediateand full reinstatement to his former or substantiallyequivalent position.WE WILL make Gordon Shope whole for any loss ofpayhemay have suffered by reason of anydiscriminatory action by us against him.LOCAL UNIONNo. 530,LABORERSINTERNATIONAL UNION OFNORTH AMERICA,AFL-CIO(Labor Organization)APPENDIX(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 2407FederalOfficeBuilding, 550Main Street, Cincinnati,Ohio 45202, Telephone 513-684-3663.